Citation Nr: 0124737	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of DMP as the veteran's surviving 
spouse for dependency and indemnity compensation (DIC) 
purposes.


REPRESENTATION

DMP represented by:   None

VLP represented by:         Legal Services Corporation of 
Alabama


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  The veteran died in May 1998, and the 
claimant DMP is seeking recognition as his surviving spouse 
for DIC purposes.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which found that the claimant was not entitled to recognition 
as the veteran's surviving spouse for DIC or pension purposes 
and awarded another individual, VLP, DIC benefits as the 
veteran's surviving spouse. 

The Board also notes that The American Legion, in a September 
2001 letter, clarified that it did not represent claimant 
DMP.  No new representative has been acquired by the 
claimant.  Documentation or record reveals that the other 
party in interest is represented by Legal Services 
Corporation of Alabama.  

The Board notes that only the claimant DMP perfected an 
appeal to the Board in this case.  However, although VLP did 
not appeal the February 2000 decision, she has an interest in 
the case.  The RO complied with the simultaneously contested 
claims procedures during development of this claim.  


FINDINGS OF FACT

1.  The claimant was married to RH in 1957.  

2.  There is no record of a divorce or annulment of the 
marriage of the claimant and RH.

3.  The record reflects that the veteran and the claimant 
lived together from 1962 to June 1982, and that four children 
were born to them during this time.  However, the record also 
reflects that VA never recognized the claimant as the 
veteran's spouse under common law.

4.  There is no supporting evidence to substantiate the 
claimant's allegation that RH died in 1982.

5.  The claimant was not without knowledge of a legal 
impediment to her attempted common-law marriage to the 
veteran.

6.  The veteran married VLP in December 1986.

7.  The veteran died in May 1998.  At the time of his death, 
the veteran was married to VLP, who was awarded DIC benefits 
as his surviving spouse by a February 2000 rating decision.

7.  The claimant never submitted documentation of divorce or 
death of previous husband prior to her common-law marriage to 
the veteran.


CONCLUSION OF LAW

The requirements for the claimant's recognition as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102-7 (West. 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.206 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the DMP's claim that she should be 
recognized as the veteran's surviving spouse for the purpose 
of receiving VA death benefits.  Pursuant to a January 2000 
RO Administrative Decision, the marriage between the veteran 
and VLP has been considered legally valid for VA purposes. 
The claimant, DMP, disagreed with that determination, and 
initiated this appeal.  In order to understand the context of 
claim, the history of this appeal, including the history of 
the claimant's marital status, is summarized below.

Evidence of record shows that a July 1978 claim for 
compensation or pension, completed by the veteran, revealed 
that DMP had been married to RH in 1957, that there was no 
termination of the marriage, and that the veteran and DMP 
began living together as husband and wife in a common-law 
marriage in 1962.  The record includes birth certificates for 
4 children to veteran and DLP.  In March 1980, the veteran 
requested that DMP be added to his benefits as his common-law 
wife.  In an April 1980 decision letter, VA advised that the 
common-law marriage could not be recognized by VA.  No 
evidence to support the common-law marriage was submitted by 
either the veteran or DMP.  In June 1982, the claimant, DMP, 
reported that she had left the veteran and requested 
apportionment of the veteran's benefits for herself and her 
children.  VA granted apportionment to DMP on behalf of the 
children in August 1982.  

In February 1987, the veteran submitted a copy of a marriage 
certificate from the state of Alabama showing that he married 
VLP in December 1986.  Subsequently, a copy of VLP's divorce 
decree from previous marriage was submitted.  In March 1987, 
the veteran's disability pension was amended to include 
payment for a dependent spouse, VLP.  There is no record that 
VLP and the veteran were divorced, and it appears that they 
lived together continuously until the veteran's death in May 
1998.

The veteran's May 1998 death certificate lists VLP as his 
spouse and VLP claimed burial benefits.  A funeral home bill 
shows that the VLP paid with insurance proceeded she received 
as the veteran's beneficiary. 

Following the veteran's death, both the claimant and VLP 
filed claims for VA death benefits as the veteran's surviving 
spouse.  In support of her claim, the claimant reported that 
although she and RH married in 1957, they separated in 1959 
and she heard he had obtained an independent divorce and that 
he died in 1982 in Cleveland.  She further stated that she 
left the veteran in 1982 after he threatened to kill her and 
the children and she was afraid.  The claimant also submitted 
additional evidence to include documentation showing that she 
and the veteran purchased a home together in 1979, Social 
Security awards letters for children, letter from the veteran 
to one of the children, statements from one of the children, 
birth certificates for the children, and a public school 
record from Montgomery.  However, the claimant did not submit 
any documentation showing a divorce from RH. 
 
Thereafter, the RO determined in a January 2000 
Administrative Decision, that there was no common-law 
marriage between the veteran and the claimant as her previous 
marriage to RH had never been legally terminated.  
Accordingly, the RO recognized VLP as the veteran's surviving 
spouse for VA purposes.  

The claimant and VLP were advised of this decision in 
February 2000 decision letters.  The claimant disagreed with 
the RO's determination and initiated this appeal.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
claimant must, among other requirements, have been married to 
the veteran at the time of his death.  The term "surviving 
spouse" means a person of the opposite sex who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death and who has not remarried 
or has not since the death of the veteran lived with another 
person and held him or herself out openly to the public to be 
the spouse of such other person.  See 38 U.S.C.A. § 101(3).  
"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

In the absence of conflicting information, proof of marriage, 
together with the claimant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  
See 38 C.F.R. § 3.205(b) (2001).

In the instant case, the evidence of record indicates, and 
the claimant does not dispute, that she had been married to 
RH in 1957 in Ohio.  Although the claimant contends that RH 
obtained an independent divorce from her, no documentation 
has ever been found of either a divorce or annulment of that 
marriage.  As such, there was a legal impediment to the 1962 
common-law marriage between the claimant and veteran.  
However, the question remains as to whether, under the 
circumstances, the claimant's marriage to the veteran may be 
"deemed valid" for VA purposes.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 
103(a) (West 1991); 38 C.F.R. § 3.52 (2001).  All of the 
requirements must be met in order to find a deemed valid 
marriage.  The VA General Counsel provided an authoritative 
interpretation of 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52 
in VAOGCPRECOP 58-91, 56 Fed. Reg. 50151 (1991).  
Specifically, the General Counsel held that where it is 
established that a claimant for gratuitous veterans' death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  Subsequently, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where the veteran was still legally 
married to another person, if the claimant was unaware of the 
legal impediment, then an otherwise invalid common law 
marriage may be deemed valid.  See, e.g., Colon v. Brown, 
9 Vet. App. 104 (1996).

Here, the claimant stated that she had left her first 
husband, RH, in Ohio in 1959 and that she heard he had 
eventually divorced her and subsequently died.  She began 
living with the veteran in Alabama around 1962, they held 
themselves out as husband and wife, had 4 children together, 
and that she left the veteran in 1982.  The evidence, 
including the statements by the claimant and daughter, as 
well as additional support statements, support her 
contentions that she continuously lived with the veteran from 
1962 to 1982.  However, at the time of the 1962 common-law 
marriage, it was the claimant, not the veteran, who had a 
legal impediment to marriage.

The question arises whether the claimant knew her prior 
marriage was a legal impediment to her attempted common-law 
marriage to the veteran in 1962.  See VAOPGCPREC 58-91, 56 
Fed. Reg. 50151 (1991).  She admitted that she left RH in 
1959 without obtaining a divorce or annulment and that she 
lived with the veteran, without ceremonial marriage, in 
Alabama from 1962 to 1982.  However, she essentially 
acknowledges that, during all the time she lived with the 
veteran, she had never been served with divorce or annulment 
papers, and she did not attempt to verify whether RH had, in 
fact, divorced her or obtained an annulment of their 1957 
marriage.  She has never submitted no statement concerning 
the date, place, and circumstances of the dissolution of the 
prior marriage.  As such, the Board cannot conclude that the 
claimant was without knowledge of at a legal impediment to 
her and the veteran's common law marriage.  In fact, the 
record shows that the veteran, in support of including the 
claimant as his dependent wife for VA benefits, in 1980, did 
not have documentation of the claimant's divorce from RH.  
Thus, the Board finds that the evidence does not support a 
deemed valid marriage in this case.  

In her January 1999 claim for VA benefits, the claimant 
stated that she confirmed that RH died in Cleveland, Ohio in 
1982.  Thus, the question arises as to whether, once the 
legal impediment of her marriage to RH was removed by his 
death, her relationship with the veteran thereafter 
constitutes a valid marriage for VA purposes.  The claimant 
reports that she claimant left the veteran on June 12, 1982.  
However, she has failed to furnish documentary evidence to 
substantiate her allegation that RH died in 1982.  In the 
absence of supporting evidence of the month and year of RH's 
death, the Board cannot find that the  claimant and the 
veteran entered into a common-law marriage after RH's death.  

Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the claimant, DMP, may not be recognized as the veteran's 
surviving spouse for VA   Inasmuch as the claimant is not 
entitled to recognition as the veteran's surviving spouse for 
VA purposes, she has no legal basis to claim entitlement to 
DIC benefits, improved death pension benefits, or accrued 
benefits.  The law clearly states that in order to be 
entitled to these benefits, the claimant must be the 
veteran's surviving spouse. 38 U.S.C.A. §§ 1304, 1310(a), 
1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000.  
Therefore, this claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102-5107 (West Supp. 2001).  This law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board observes that the VA has met its duties to assist 
and notify both the claimant and the party in interest, VLP, 
as set forth in the Act.  By virtue of the statement of the 
case and communications from the RO, both parties were 
afforded notice of the evidence needed to establish 
"surviving spouse" status for receipt of VA DIC benefits.  
The RO has attempted to help both parties by contacting 
possible sources of information identified by either.  No 
further action is needed to comply with the VA's obligations 
under the Act.



ORDER

The claimant is not recognized as the veteran's surviving 
spouse for VA purposes.  The appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

